USDC IN/ND case 3:19-cr-00104-JD-MGG document 24 filed 05/12/20 page 1 of 2

                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 SOUTH BEND DIVISION

UNITED STATES OF AMERICA                       )
                                               )
       v.                                      )      Case No. 3:19-CR-104 JD
                                               )
THOMAS LOPEZ                                   )

                                              ORDER

       No objections have been filed to the magistrate judge’s findings and recommendation upon

a plea of guilty issued on April 24, 2020. [DE 23]. The court finds that the change of plea,

conducted via VTC, complies with Section 15002(b)(2)(A) of the CARES Act. First, the defendant

consented to the video hearing after consultation with counsel. [DE 21]. Next, pursuant to General

Order 2020-08, the Chief Judge of the district has concluded that in-person hearings can not be

conducted without seriously jeopardizing public health and safety as a result of the current Covid-

19 pandemic. Finally, the court determines that the plea in this case cannot be further delayed

without serious harm to the interests of justice.

       The defendant has been in custody since January 14, 2020. It is difficult to project when

our courts may reopen to in-person hearings as such proceedings are currently suspended until at

least June 2, 2020 consistent with General Order 2020-14 and as the spread of the virus continues.

Regardless, the interests of justice demand that the defendant have access to the courts, to exercise

his legal rights, and to achieve a disposition without unnecessary delay. Accordingly, the court

now ADOPTS those findings and recommendations, ACCEPTS defendant Thomas Lopez’s plea

of guilty, and FINDS the defendant guilty of Count 1 of the Indictment, in violation of 18 U.S.C.

§ 922(k).

       Any objections a party submits to the probation officer in response to the draft Presentence

Report must specifically identify the basis of the objection and any supporting authority. Should

the Addendum to the final Presentence Report reflect any outstanding objections by a party, that
USDC IN/ND case 3:19-cr-00104-JD-MGG document 24 filed 05/12/20 page 2 of 2

party must specifically state in its sentencing memorandum whether it maintains that objection.

If so, the party must identify the basis and authority for its objection and, where applicable, any

evidence the party expects to offer in support of that objection. The party should also state if,

consistent with Rule 32(i)(3)(B), it does not believe a ruling on that objection will be necessary.

       SO ORDERED.

       ENTERED: May 12, 2020



                                                     /s/JON E. DEGUILIO
                                              Judge
                                              United States District Court
